Citation Nr: 0217229	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  00-04 198	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for lung and colon 
cancer, for the purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and son

ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1944 
to December 1946.  The veteran died in January 1996.  The 
appellant is his widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Houston, Texas, Regional Office, and 
(RO).  A March 1997 rating decision denied the appellant 
entitlement to service connection for the cause of the 
veteran's death.  In an August 1997 rating decision, service 
connection for lung cancer, claimed as a result of exposure 
to ionizing radiation for the purposes of accrued benefits 
was denied by the RO.  The Board also observes that an 
earlier rating decision April 1991 denied the veteran 
entitlement to service connection for colon problems.

In April 1999, the appellant and her son testified at a 
personal hearing before the undersigned member of the Board; 
a transcript of which has been associated with the claims 
file.  

The Board remanded the appellant's claim to the RO in 
July 1999 for additional development of the record and due 
process considerations.  The case was again remanded in 
April 2001 in light of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  In its remand, the Board pointed out 
that there was a pending issue of service connection for 
colon cancer, claimed as a result of exposure to ionizing 
radiation, for the purposes of accrued benefits and directed 
further development of this claim.  The case was later 
returned to the Board for continuation of appellate review.  


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claims and obtained all relevant 
evidence designated by her, and obtained medical opinion to 
assist the appellant in substantiating the claims for VA 
benefits.

2.  The veteran died in January 1996 from lung cancer due 
to, or as a likely consequence of cancer of the colon.

3.  At the time of death, service connection was not in 
effect for any disabilities.  

4.  Lung and/or colon cancer was not present in service or 
within the first post service year.

5.  The veteran was not exposed to ionizing radiation during 
service.  

6.  There is no causal relationship between the veteran's 
fatal lung and/or colon cancer, first shown to be present 
many years after service and any incident of service, 
including claimed exposure to ionizing radiation.  

7.  A disability of service origin is not shown to have 
caused death or played any part in death. 




CONCLUSIONS OF LAW

1.  The veteran's lung and/or colon cancers were not 
incurred in or aggravated by service, and may not be 
presumed to have been incurred in service, for purposes of 
accrued benefits.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103(a), 5107 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2001).  

2.  A service-connected disability did not cause or 
substantially or materially contribute to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5103, 5103(a), 5107 (West 1991 
and Supp. 2001); 38 C.F.R. § 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The death certificate shows that the veteran died in 
January 1996 at the age of 70 years from lung cancer due to 
or as a likely consequence of colon cancer.  It was stated 
that the approximate interval between the onset of the 
veteran's lung cancer and death was unknown.  An autopsy was 
not performed.  At the time of death, service connection was 
not in effect for any disabilities.  

Service medical records show no findings and/or diagnosis 
referable to lung and/or colon cancer.  When examined in 
December 1946 for service separation the veteran was found 
to have no significant abnormalities.  A chest X-ray at that 
time was negative.  In a letter dated in October 1990, 
Dr. R. Berwind, M.D., stated that he had examined the 
veteran for a 3-month history of voiding symptoms.  He 
further noted that the veteran claimed a past history of 
stomach and duodenal ulcers, as well as a total colectomy in 
1988 for ulcerated colitis and polyps of the colon.  He 
noted also that the veteran reported that he had been 
exposed to radiation in 1945 in Japan.  

Dr. Wilson L. Lynch, M.D., in a letter dated in March 1991, 
reported that the veteran in 1989 had surgery at a VA 
hospital to remove the entire colon due to severe polyps.  
He added that it was his understanding that this was a 
direct effect of radiation exposure and was common among the 
people cleaning up after the bomb.  He further added that 
the veteran had long-lasting effects from his exposure to 
the 1945-1946 Hiroshima clean up. 

In a letter dated in June 1991, Dr. Lynch reported that the 
veteran became emotional in January 1991 and blamed his 
emotions on quitting cigarettes.  He noted that the veteran 
had never stuttered before and is now smoking again, but 
continues to stutter and tremble.  Private treatment records 
received in July 1992 and dated from January to March 1991 
show that the veteran had problems withdrawing from 
cigarettes.  It was noted that he had cut back from three 
packs to one pack a day and thinks that he will probably 
continue to go down until he is off them. 

In a letter received in July 1992 Dr. Paul Valardi, reported 
in July 1988 that he had extensively evaluated the veteran 
and concluded that he suffered from multiple small colon 
polyps especially on the left side of his colon, which, on 
biopsy, appeared inflammatory in nature, except for one 
polyp, which showed some adenomatous changes with mild 
atypia.  He noted that he had provided the veteran several 
options including doing a total proctocolectomy to 
completely erase the possibility of colonic neoplasm 
developing in the future.  It was further noted that the 
veteran had elected to take a conservative approach to his 
treatment with repeated examinations to include further 
biopsies.  

In an August 1992 substantive appeal, the veteran stated he 
had been diagnosed with colon cancer.  He also stated that 
he was exposed to radiation in Hiroshima, Japan.

In statements received in April 1993, the veteran's son, and 
an acquaintance of the veteran related that the veteran had 
been diagnosed with cancer of the colon and intestines.  
They further noted that he underwent surgical operation to 
remove these digestive organs.  Both individuals noted that 
the veteran served in Japan from August 1945 to 
December 1945.  The veteran's acquaintance reported that, 
while in Japan, the veteran performed duties related to a 
"clean up detail".  

In a statement dated in August 1992 and received in 
January 1993, Dr. Floyd G. Pohle, M.D. stated that according 
to documents presented to him, the veteran was involved in 
the bomb damage inflicted on Hiroshima, Japan, during World 
War II.  He observed that in 1989 the veteran had to have 
surgery at a VA hospital to remove his colon due to severe 
polyps, and presently has a colostomy as a result of this 
surgery.  He noted that the veteran also has multiple 
stomach problems, which may or may not be related to his 
previous exposure.  He concluded that he was not an 
authority on post radiation exposure, but that there are 
numerous references in the medical literature relating 
radiation to various types of carcinoma.  He further stated 
that he believed the veteran's problems could be related to 
his radiation exposure. 

At a personal hearing in May 1993 the appellant testified 
that she had been married to the veteran since May 1951, and 
that during the course of his lifetime he has experienced a 
number of illnesses, which she attributed to his service in 
the military while stationed in Japan.  She stated that the 
veteran, while in Japan, lived in contaminated areas and 
washed his clothes in contaminated water.  

On file is a report of a chest X-ray dated in November 1994 
which noted that the veteran had opacification of the 
posterior segment of the right upper lobe, extending towards 
the hilum.  It was noted further that the findings could be 
inflammatory, however, follow up was suggested to rule out 
underlying neoplasm.  

The veteran was hospitalized by the VA in December 1994 and 
underwent bronchoscopy that revealed a tumor of the right 
upper lobe bronchus occluding the orifice of the bronchus 
and encroaching on to the right main stem bronchus.  A right 
posterolateral thoracotomy and a right pneumonectomy were 
performed together with a lymph node dissection.  Pathology 
on the tumor revealed it to be a squamous cell carcinoma 
that was moderately differentiated.  Squamous cell carcinoma 
of the right upper lobe was the diagnosis on discharge.  

The veteran was re-hospitalized in February 1995, and was 
noted at this time to have been diagnosed to have squamous 
cell carcinoma in August 1994 involving the right upper 
lobe.  The veteran's past medical history was noted to 
include prostate cancer, status post radical prostatectomy 
in 1988 and a history of colonic cancer, status post total 
colectomy, ileectomy, and AP resection in 1989.  On this 
hospitalization it was noted that the veteran had over a 
150-pack year smoking history and had quit one month ago.  
During the course of this hospitalization the veteran was 
provided radiation therapy.

At a personal hearing in December 1995 the appellant and her 
representative testified that the veteran suffered from 
multiple cancers which they attributed to his service in 
Japan, and exposure therein to ionizing radiation.  On a 
radiation questionnaire, the appellant indicated that the 
veteran's exposure resulted from clean up and guard duty 
during his service in Japan.  

In letters dated in October 1996 and January 1997, the RO 
asked the Defense Special Weapons Agency, and the Defense 
Nuclear Agency, to verify the veteran's presence during 
military service in the vicinity of Hiroshima/Nagasaki, 
Japan during the time from August 1945 through 
November 1945, and with respect to the request to the 
Defense Nuclear Agency from November 1945 to December 1946.  

The Defense Special Weapons Agency in a letter dated in 
December 1996, stated that according to the veteran's 
discharge certificate he arrived in the Philippine Islands 
on July 1945.  A review of Army unit morning reports reveal 
that on October 6, 1946, while assigned to "B" Company, 
1299th Engineer Combat Battalion, the veteran arrived at 
Sendai, Honshu, Japan (approximately 725 miles from Nagasaki 
and 575 miles from Hiroshima).  On October 12th he was 
reassigned to headquarters, and Headquarters Company, 1129th 
Engineer Combat Battalion, also at Sendai.  On November 14th 
the veteran was attached, unassigned to the 4th Replacement 
Depot, in Tokyo (approximately 550 miles from Nagasaki, and 
400 miles from Hiroshima) for transfer to the United States.  
He further noted that the veteran's discharge certificate 
indicates he returned to the United States in December 1945.  
The Defense Special Weapons Agency concluded that the 
veteran's Army records do not document the veteran's 
presence with the American occupation forces in Hiroshima or 
Nagasaki, Japan, and that available records place him 
hundreds of miles from either city.

At her hearing in April 1999 the appellant stated that her 
husband had 5 or 6 different cancers all due to ionizing 
radiation.  She stated that the veteran was stationed in 
Japan from September 1945 until the latter part of 
November 1945, but was not stationed in either Hiroshima or 
Nagasaki.  She further stated that they traveled to 
different areas on clean-up details, and came in contact 
with objects that had been affected by ionizing radiation.  
She stated the veteran never received any radiation dosage 
badge, nor was he assigned to any specific radiogenic clean-
up operation.  The appellant stated that, during the course 
of the veteran's treatment for lung cancer, none of his 
treating physicians or surgeons would proffer any opinion as 
to the cause and relationship between the veteran's lung 
cancer and his radiation exposure, although asked to do so. 

Pursuant to the Board's April 2001 remand, the veteran's 
claims file was referred to an appropriate VA specialist to 
determine whether the veteran's fatal colon and lung cancers 
had their onset during the veteran's period of active 
military service or within one year following his discharge 
from service, or whether the cancers were caused by any 
incident that occurred during his period of service.  Two VA 
physicians reviewed the veteran's C file, and noted that the 
veteran had a colon resection in 1989 for carcinoma and 
ended up with a colostomy.  However, it was noted that with 
further evaluation and review of the C file, the physicians 
were unable to find a diagnosis of carcinoma.  It was noted 
that the veteran evidently did have ulcerative colitis and 
polyps.  The physicians concluded that the veteran died of 
cancer of the lung and that they were unable to confirm that 
he had any cancer of the colon.  It was added that in 
consultation, they had also agreed that lung cancer probably 
takes approximately 7 to 10 years from the start until it 
has it's fatal outcome or approximately 7 to 8 years before 
it's diagnosed.  It was noted that the veteran's lung cancer 
was diagnosed in 1994 and that it was not believed that the 
veteran's cancers had their onset in service, or within the 
first post service year.

Analysis

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President approved the Veterans Claims Assistance 
Act of 2000, which made several amendments to the law 
governing VA claims.  Among other things, this law 
eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to his duty to 
assist obligation.  A revised Section 5103, to impose on VA, 
upon receipt of a complete, or a substantially completed 
application, a duty to notify the claimant of any 
information, and any medical or lay evidence, not already 
submitted is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West Supp. 2001).  It also includes 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary 
to substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, 
of the evidence is to be provided by the claimant, and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

As to the requirements of the VCAA, by virtue of the rating 
decisions, statements of the case, and supplemental 
statements of the case issued during the pendency of this 
appeal, as well as the development directed by the Board's 
remands, the appellant was given notice of the information 
and medical evidence necessary to substantiate her claims.  
Moreover, it appears that all evidence identified by the 
appellant has been obtained and associated with the claims 
file.  The veteran's service medical records are on file, 
and appear to be intact.  The RO undertook development in an 
attempt to corroborate the appellant's assertion that the 
veteran was exposed to radiation while participating in the 
occupation of Japan.  The Defense Special Weapons Agency 
provided the information sought by the RO.  Accordingly, the 
Board is satisfied that sufficient information has been 
obtained to make a determination as to whether or not the 
veteran was exposed to radiation during service.  
Accordingly, no further remand development is required. 

The Board concludes that there is no indication that 
additional evidence exists and can be obtained on the issues 
here in question.  Thus, under the circumstances the VA has 
satisfied it's duty to notify and assist the appellant in 
this case, and no further assistance to the appellant is 
required.  38 U.S.C.A. §§ 5103, 5103(a).  Further 
development and further expending of VA resources is not 
warranted as the circumstances of this indicate that further 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

When a disease is first diagnosed after service, service 
connection may be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumptive period applies.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309; Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  Where a veteran who 
served for ninety (90) days or more during a period of war 
or during peacetime after December 31, 1946, develops lung 
and/or colon cancer to a compensable degree within one year 
after separation from service, the disease may be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In addition, certain specified disabilities becoming 
manifest in a "radiation-exposed veteran" shall be service 
connected.  38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. 
§ 3.309(d)(1), (2).  The term "radiation-exposed veteran" 
means a veteran who participated in a "radiation risk 
activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. 
§ 3.309(d)(3)(i).  The term "radiation-risk activity" means 
on-site participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima 
or Nagasaki, during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war of Japan during World War II, resulting in an 
opportunity for exposure to radiation comparable to those 
occupying Hiroshima or Nagasaki.  38 U.S.C.A. 
§ 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  

Further, a claim for service connection may be based on 
exposure to ionizing radiation during service.  Such a claim 
is cognizable under the provisions of 38 C.F.R. § 3.311.  If 
a claim for service connection is based on exposure to 
ionizing radiation, it is established that a radiogenic 
disease first became manifest after service, and was not 
manifest to a compensable degree within any presumptive 
period as specified in 38 C.F.R. §§ 3.307 or 3.309, the 
following factors will be examined:  (1) Whether the veteran 
participated in an activity would have exposed him to 
ionizing radiation (determined by making an assessment of 
the size and nature of the radiation dose); (2) whether the 
veteran subsequently developed a radiogenic disease, as 
recognize by statute; and (3) whether the disease first 
became manifest within a specific period after radiation 
exposure.  38 C.F.R. § 3.311(a), (b)(5).  The determination 
of service connection based on ionizing radiation is then 
made under the generally applicable service connection 
provisions, giving due consideration to any opinion provided 
by the Undersecretary of Health or an outside consultant.  
38 C.F.R. § 3.311(f).  Service connection will not be 
established if there is affirmative evidence to establish 
that a supervening, nonservice-related condition or event is 
most likely the cause of disease.  38 C.F.R. § 3.311(g).  
Further, the veteran is not precluded from establishing, by 
independent medical evidence, that a current disorder is 
related to exposure to radiation in service.  See 38 C.F.R. 
§ 3.303(d); 3.311(b)(1).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a 
service-connected disability was either the principal cause 
or a contributing cause of death.  For a service-connected 
disability to be a principal cause of death, it must 
singularly or with some other condition be the immediate or 
underlying cause; or be etiologically related.  For a 
service-connected disability to constitute a contributing 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A.  Service Connection for the Cause of the Veteran's Death

The appellant contends that service connection is warranted 
for lung and colon cancer, the conditions, which brought 
about the veteran's death, on the basis that the veteran 
developed these conditions secondary to his exposure to 
radiation while serving in the United States Army.  She 
maintains that he was exposed to radiation while serving 
with a unit that was based in Japan between September and 
November 1945, and was responsible for duties that included 
cleaning up radiological debris.  

The Board has reviewed the record, which clearly establishes 
that the veteran had lung cancer, and that lung cancer was 
the immediate cause of death.  It is not altogether clear 
for the record, however, that the veteran ever suffered from 
colon cancer.  A confirmed diagnosis of this disorder, as 
noted by a reviewing physician in October 2001, is not of 
record.  In any event, the record reveals that the veteran's 
lung cancer, and colon cancer, assuming arguendo that the 
veteran had indeed suffered from this disorder, were not 
manifested until approximately 40 or more years after the 
veteran's separation from service, and there is no medical 
evidence of record relating either of these cancers to the 
veteran's military service. 

Accordingly, there is no basis for a grant of direct service 
connection for the veteran's fatal cancers as the diseases 
did not have their onset during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Further, there is no basis for a 
grant of presumptive service connection for the veteran's 
cancers, as neither lung nor colon cancer were manifested to 
a compensable degree within one year after his separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.  

Moreover, the evidence does not show that the veteran 
participated in a "radiation-risk activity" as defined by 
applicable regulations pertaining to diseases subjective to 
presumptive service connection in a radiation-exposed 
veteran.  As previously stated, a "radiation-risk activity" 
means, as herein pertinent, the occupation of Hiroshima or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 19456, and ending on July 1, 1946.  
38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(ii).  
In turn, the term "occupation of Hiroshima or Nagasaki, 
Japan by United States forces" means official military 
duties within 10 miles of the city limits of either 
Hiroshima or Nagasaki, Japan, which were required to perform 
or support military occupation functions such as occupation 
of territory, control of the population, stabilization of 
the government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plans or materials.  38 C.F.R. 
§ 3.309(d)(3)(vi).  

The Board notes that lung cancer is not a disease listed as 
subject to presumptive service connection in a 
radiation-exposed veteran when the RO entered its March 1997 
rating decision denying service connection for the cause of 
the veteran's death.  However, effective during 2000, 
bronchio-aveolar carcinoma, a form of lung cancer, was added 
to the list of diseases subject to presumptive service 
connection specific to radiation-exposed veterans.  See 
38 C.F.R. § 3.309(d)(2)(xvi).  When a law or regulation 
changes during the course of the appeal, the version of the 
law most favorable to the appellant generally applies.  
Karnas v. Derwinski, 1 Vet.App. 308 (1991).  The revised 
regulation is more favorable to the appellant, and will be 
applied in the disposition of the claims on appeal.  
However, although lung cancer is now among the diseases for 
which presumptive service connection is available for 
radiation-exposed veterans, the evidence establishes that 
the veteran was not a radiation-exposed veteran, as defined 
by pertinent governing criteria noted above, thus, the 
veteran's fatal lung cancer cannot be presumably service 
connected under the provisions of 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).

Service connection also may be established for disabilities 
deemed as potentially "radiogenic" diseases pursuant to 
38 C.F.R. § 3.311.  In this regard, the Board observes that, 
under this section, radiation exposure is conceded where 
military records do not establish the veteran's presence or 
absence from a site at which exposure to radiation is 
claimed to have occurred.  See 38 C.F.R. § 3.311(a)(4)(i).  
Lung and colon cancers are considered to be potentially 
radiogenic diseases pursuant to 38 C.F.R. § 3.311.  However, 
the demonstration of a potentially radiogenic disease and 
exposure to ionizing radiation, during service, does not 
necessarily establish entitlement to service connection.  
All relevant factors, including the amount of radiation 
exposure, must be considered in determining when the record 
supports the contended etiologic relationship.

This appeal turns on whether the evidence supports the 
appellant's contention that the veteran's fatal cancers were 
"radiogenic" diseases, i.e., that lung and colon cancer 
developed as a result of claimed inservice exposure to 
ionizing radiation.  Here the appellant contends that the 
veteran was exposed to ionizing radiation when his unit was 
involved in clean-up operations in the immediate vicinity of 
Hiroshima and Nagasaki, Japan, during late 1945, shortly 
after the atomic bombs were dropped.  The appellant claims 
that this was the case.  However, the objective evidence 
does not substantiate the veteran's proximity to Nagasaki or 
Hiroshima.  In this regard, the Defense Special Weapons 
Agency has determined that the veteran was not stationed 
closer then 575 miles from Hiroshima and was approximately 
725 miles from Nagasaki.  When transferred to the United 
States he was placed in a replacement depot in Tokyo, which 
was approximately 555 miles from Nagasaki, and 400 miles 
from Hiroshima.  Thus, the record verifies the veteran's 
absence from a site at which exposure to radiation is 
claimed to have occurred.

The evidence does not establish that the veteran was exposed 
to ionizing radiation in service.  Accordingly, further 
development under 38 C.F.R. § 3.311 is not warranted, and 
the appellant's claim for service connection for the cause 
of the veteran's death, based on fatal lung and/or colon 
cancer stemming from reported inservice exposure to 
radiation, must be denied.  

Here the evidence demonstrates that the veteran was not 
exposed to radiation during service.  The appellant's 
assertion is the only evidence linking the veteran's fatal 
cancers to claimed inservice radiation exposure.  As a lay 
person, she is not competent to offer any medical opinion 
regarding the etiology of a disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the claim for service 
connection for cause of the veteran's death is denied.

B.  Service Connection for Colon and/or Lung Cancer for 
Accrued Benefits Purposes

Upon the death of a veteran, periodic monetary benefits to 
which he/she was entitled on the basis of evidence in the 
file at date of death, and due and unpaid for a period not 
more than two years prior to death, may be paid to the 
living person first listed as follows:  (1) His/her spouse, 
(2) his/her children, (3) his/her dependent parents.  
38 U.S.C.A. § 512; 38 C.F.R. § 3.100.  

The appellant's claim for accrued benefits derives from the 
veteran's claims for service connection for lung and colon 
cancer pending at his death.  The Board has reviewed all the 
evidence in the file at the time of the veteran's death.  
For the reasons discussed above, no basis was provided under 
pertinent laws and regulations for a grant of service 
connection for lung and/or colon cancer during the veteran's 
lifetime.  Accordingly, the claim for service connection for 
lung and/or colon cancer for accrued benefits purposes must 
be denied.  

In reaching the above determinations the Board has 
considered granting the benefit of the doubt to the 
appellant but does not find that the evidence is 
approximately balanced as to warrant its application.



ORDER

Service connection for lung and colon cancer, for the 
purposes of accrued benefits, is denied.  

Service connection for the cause of the veteran's death is 
denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

